Citation Nr: 1741959	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.  The Veteran died in December 2011, and the appellate is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction has subsequently been transferred to the RO in Nashville, Tennessee. 

The appellant had a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that proceeding has been associated with the claims file.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred approximately 40 years after his separation from active duty service, and he was not a former prisoner of war (POW).

CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2012 and a VCAA Notice response was received in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the appellant.  VA obtained all relevant medical records and evidence identified by the appellant.  These records have been associated with the claims file.  

Accordingly, the Board will address the merits of the claim.

      II.  DIC

Legal criteria

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Analysis

At the time of the Veteran's death, he was service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from August 18, 2006 and 100 percent disabling from December 9, 2009, and was service connected for type II diabetes mellitus, with diabetic peripheral neuropathy of the left lower extremity, and bilateral peripheral neuropathy of upper extremities, rated as 20 percent disabling from August 18, 2005.  Although the Veteran was rated totally disabled due to his service-connected PTSD at the time of his death, his total disability rating was established on December 9, 2009; less than ten years preceding his December 2011 death.  Furthermore, the Veteran died approximately 40 years after his separation from active duty service and was not a former POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the claim for DIC under 38 U.S.C.A. § 1318 is denied as a matter of law.


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



REMAND

At the time of the Veteran's death, he was service connected for PTSD and type II diabetes mellitus, with diabetic peripheral neuropathy of the left lower extremity, and bilateral peripheral neuropathy of upper extremities.  

The Veteran died in December 2011, and his death certificate indicates that his immediate cause of death was respiratory failure, due to extensive pleural effusions, due to the underlying cause of adenocarcinoma of the esophagus.  The Veteran's death certificate also notes diabetes mellitus and PTSD as other significant conditions contributing to death, but not resulting in the underlying cause.  At the time of the Veteran's death, he was not service connected for respiratory failure, extensive pleural effusions, or adenocarcinoma.  

The record includes a July 2012 VA diabetes mellitus examination report wherein the examiner opined it was not as least likely as not that the Veteran's service-connected diabetes mellitus caused or significantly contributed to his death.  The examiner explained that although the Veteran had diabetes type II and did have highly elevated blood glucose levels, these represented imbalance of glucose intake related to nutritional supplementation and insulin production.  The examiner indicated that end stage respiratory failure with extensive effusions was the proximal cause of the Veteran's death secondary to his esophageal carcinoma.

At the November 2016 Board hearing, the appellant's representative asserted that the Veteran's diabetes mellitus was linked to pleural effusions.  See November 2016 Hearing Transcript.  In support of this contention, the appellant submitted an abstract of a publication entitled "Benign pleural effusions in long-standing diabetes mellitus."  See November 2016 Correspondence.  The abstract indicated that five patients with long-standing diabetes mellitus and 40 patients with left ventricular systolic dysfunction were studied to determine whether the frequency of pleural effusion was increased in diabetic patients and if so, the relationship between left ventricular dysfunction and pleural effusions.  Id.  The abstract concluded that pleural effusions occurred more commonly in diabetic than nondiabetic patients and may be related to left ventricular dysfunction and possibly other factors leading to increased effusion.  Id.

In light of the above evidence, the Board finds that a remand for a clarifying VA opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the July 2012 VA diabetes mellitus examiner or, if that examiner is not available, to an equally qualified examiner for an addendum to the July 2012 VA diabetes mellitus opinion.  After a complete review of the record, to include the abstract entitled "Benign pleural effusions in long-standing diabetes mellitus," the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus type II:
(a) contributed substantially or materially, or 
(b) combined to, or
(c) aided or lent assistance to
the Veteran's death?  

The examiner should observe that the Veteran's death certificate indicates that his immediate cause of death was respiratory failure, due to extensive pleural effusions, due to the underlying cause of adenocarcinoma of the esophagus.  The Veteran's death certificate also notes diabetes mellitus and PTSD as other significant conditions contributing to death, but not resulting in the underlying cause.  

The Veteran was service connected for diabetes mellitus type II, with diabetic peripheral neuropathy of the left lower extremity, and bilateral peripheral neuropathy of upper extremities at the time of his death.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinions without resort to speculation, it must be so stated.  

2.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If any benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


